Mr. Chief Justice Wilkin delivered the opinion of the court: The required remittitur having been entered by appellee, the judgment of the circuit court was affirmed, and appellant appeals. The correctness of the decision of the Appellate Court on the question of interest is not controverted here. We think the terms of the contract sued on, as to performance by the plaintiff, were correctly interpreted by that court, as stated in its opinion. The position of counsel for appellant, that by “its proper construction the appellee must locate permanently upon the premises a manufactory,” etc., to entitle him to his commission, is wholly untenable. Just what is meant by a “permanent location of a manufactory,” is not explained. Certainly it cannot be seriously contended that appellee was required by the contract to locate a factory on the premises and guarantee it to remain there in operation indefinitely. Such a construction would defeat his right of recovery altogether, because whether it would so remain and continue in operation could not be known. The objection that the evidence failed to sustain the allegations of the first and second counts of the declaration is disposed of by the foregoing construction of the contract. The objection to the fourth of plaintiff’s instructions is properly disposed of in the opinion of the Appellate Court. It is insisted the fifth and sixth of the same series are erroneous,—the fifth because it ignores the question of fraud entirely, and the sixth because it ignores “the misrepresentations made in regard to the company itself.” Whether these instructions are entirely accurate or not, it is clear that, considering all the instructions given on that subject, the jury could not have been misled to the prejudice of the defendant. We think the decision of the Appellate Court disposes of the case on its merits, and we concur in its opinion. Its judgment will be affirmed. Judgment affirmed.